DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
2.	According to the Amendment, filed 19 May 2022, the status of the claims is as follows:
Claims 2-40 are previously presented; 
Claims 41-48 are new; and
Claim 1 is cancelled.
3.	The rejection of claim 1 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Causey et al, U.S. Patent No. 6,248,067 B1 (“Causey”), is rendered moot in view of the Amendment, filed 13 May 2022, which cancelled the claim.
4.	 The provisional rejection of claim 1 under 35 U.S.C. 101 as claiming the same invention as that of claim 13 of copending Application No. 16/392,521, is rendered moot in view of the Amendment, filed 13 May 2022, which cancelled the claim.
5.	 The provisional rejection of claim 1 under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of copending Application No. 17/454,550, is rendered moot in view of the Amendment, filed 13 May 2022, which cancelled the claim.
6.	 The provisional rejection of claim 1 under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of copending Application No. 17/454,552, is rendered moot in view of the Amendment, filed 13 May 2022, which cancelled the claim.
7.	 The provisional rejection of claim 1 under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of copending Application No. 17/454,557, is rendered moot in view of the Amendment, filed 13 May 2022, which cancelled the claim.
8.	 The provisional rejection of claim 1 under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of copending Application No. 17/454,579, is rendered moot in view of the Amendment, filed 13 May 2022, which cancelled the claim.
9.	 The provisional rejection of claim 1 under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of copending Application No. 17/454,595, is rendered moot in view of the Amendment, filed 13 May 2022, which cancelled the claim.
10.	 The provisional rejection of claim 1 under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of copending Application No. 17/592,170, is rendered moot in view of the Amendment, filed 13 May 2022, which cancelled the claim.
11.	 The provisional rejection of claim 1 under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of copending Application No. 17/592,199, is rendered moot in view of the Amendment, filed 13 May 2022, which cancelled the claim.
12.	 The provisional rejection of claim 1 under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of copending Application No. 17/592,238, is rendered moot in view of the Amendment, filed 13 May 2022, which cancelled the claim.
Double Patenting
13.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
14.	Claims 2-21 and 41-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 11,166,657 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims overlap in scope with the patented claims, where the difference in scope are obvious variants of one another (the present claims recite “a transcutaneous analyte sensor” and “wherein the signal is indicative of an analyte concentration”; whereas the patented claims recite “transcutaneous glucose sensor” and “wherein the signal is indicative of a glucose concentration”).
15.	Claims 2-21 and 41-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11,331,021 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims overlap in scope with the patented claims, where the difference in scope are obvious variants of one another.
16.	Claims 22-40 and 45-48 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-31 of copending Application No. 17/446,280 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims overlap in scope with the patented claims, where the difference in scope are obvious variants of one another (the present claims recite “a transcutaneous glucose sensor”; whereas the patented claims recite “a transcutaneous analyte sensor”).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
17.	Claims 22-40 and 45-48 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-13 and 24-27 of copending Application No. 17/592,238 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims overlap in scope with the patented claims, where the difference in scope are obvious variants of one another (the present claims recite “a transcutaneous glucose sensor”; whereas the patented claims recite “a transcutaneous analyte sensor”).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Reasons for Allowance
18.	The terminal disclaimer filed on 16 May 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of U.S. Patent No. 11,331,021 B2, and U.S. Patent No. 11,311,241 B2, and any patent granted on Application Nos. 17/592,238 and 17/446,280, has been reviewed and is accepted.  The terminal disclaimer has been recorded, and obviates the rejections above on the ground of nonstatutory double patenting.
19.	Claims 2-48 are allowed.
20.	The following is an examiner’s statement of reasons for allowance: 
As to Claims 2-21 and 41-44, the closest prior art reference, Heller et al., U.S. Patent Application Publication No. 2003/0100821 A1 (“Heller”), teaches the following:
A method for manufacturing a sensor inserter assembly (“unit”, not labeled) (see “The insertion device, sensor, insertion gun and mounting unit can be manufactured, marketed, or sold as a unit. For example, FIG. 33 depicts an insertion device 270, sensor 272, insertion gun 274 and mounting unit 276, which can be assembled (as indicated by the arrows) and sold together in an insertion kit.” in para. [0255], and see fig. 33), 
wherein the sensor inserter assembly comprises
a needle (“insertion device”) 270 (see “In such an embodiment of an insertion kit, the insertion gun 274 can be packaged in a pre-loaded fashion, with an insertion device 270 and sensor 272 mated or otherwise coupled, the mated sensor 272 and insertion device 270 loaded upon the carrier 278 of the insertion gun, and with a mounting unit 276 already mated with the end of the insertion gun 274.” in para. [0255], and fig. 33; also see “An insertion device 120 can be used to subcutaneously insert the sensor 42 into the patient, as illustrated in FIG. 12. The insertion device 120 is typically formed using structurally rigid materials, such as metal or rigid plastic. Preferred materials include stainless steel and ABS (acrylonitrile-butadiene-styrene) plastic. In some embodiments, the insertion device 120 is pointed and/or sharp at the tip 121 to facilitate penetration of the skin of the patient.” In para. [0202]), 
a transcutaneous analyte sensor (“sensor”) 42/272, 
an electrical interconnect (“conductive trace”) 268, and 
sensor electronics (“transmitter”) 263 configured to process a signal received from the transcutaneous glucose sensor 42/272, 
the method comprising:
electrically connecting, at one or more factories, the transcutaneous analyte sensor 42/272 to the sensor electronics 263 to form an electrical connection therebetween (see “The integrated circuit 264 is electrically coupled to conductive trace 268, to provide the integrated circuit 264 with a signal representative of an analyte level of a bodily fluid.” in para. [0230]), 
wherein the electrically connecting is performed by:
mechanically coupling, at the one or more factories, the electrical interconnect and the sensor electronics (see “FIG. 32 depicts one possible embodiment of a transmitter 263 disposed upon a substrate 260. As can be seen from FIG. 32, substrate 260 has a conductive trace 268 disposed upon it, a portion of which is chemically enabled to form an electrochemical sensor.” in para. [0230]); and
mechanically coupling, at the one or more factories, an ex vivo portion (“proximal end”) 65 of the transcutaneous glucose sensor 42/272 (see fig. 2, and see “Although the substrate 50 in at least some embodiments has uniform dimensions along the entire length of the sensor 42, in other embodiments, the substrate 50 has a distal end 67 and a proximal end 65 with different widths 53, 55, respectively, as illustrated in FIG. 2.” in para. [0088]) and the electrical interconnect 268 (see “The working electrode or electrodes 58 are formed using conductive traces 52 disposed on the substrate 50. The counter electrode 60 and/or reference electrode 62, as well as other optional portions of the sensor 42, such as a temperature probe 66 (see FIG. 8), may also be formed using conductive traces 52 disposed on the substrate 50.” in para. [0078]), … ; and
wherein the sensor inserter assembly is configured to insert an in vivo portion (“distal end”) 67 of the transcutaneous glucose sensor 42/272 under a skin of a host while the ex vivo portion 65 of the transcutaneous glucose sensor 42/272 is mechanically coupled to the electrical interconnect 268 and while the electrical interconnect 268 is mechanically coupled to the sensor electronics 263 (see “Although the substrate 50 in at least some embodiments has uniform dimensions along the entire length of the sensor 42, in other embodiments, the substrate 50 has a distal end 67 and a proximal end 65 with different widths 53, 55, respectively, as illustrated in FIG. 2. In these embodiments, the distal end 67 of the substrate 50 may have a relatively narrow width 53. For sensors 42 which are implantable into the subcutaneous tissue or another portion of a patient's body, the narrow width 53 of the distal end 67 of the substrate 50 may facilitate the implantation of the sensor 42.” in para. [0088]).
However, neither Heller, Causey nor the prior art of record teaches the method for manufacturing a sensor inserter assembly of base claim 2, including the following, in combination with all other limitations of the base claim:
mechanically coupling, at the one or more factories, an ex vivo portion of the transcutaneous analyte sensor and the electrical interconnect, wherein the transcutaneous analyte sensor is configured to extend during use from the electrical interconnect, through the hole, to under the skin of the host; …

As to Claims 22-40 and 45-48, neither Heller nor Causey teaches the sensor applicator system of base claim 22, including the following in combination with all other limitations of the base claim:
an electrical connection established between the transcutaneous glucose sensor and the sensor electronics: 
a first mechanical connection established between the transcutaneous glucose sensor and the at least one electrical interconnect;
a second mechanical connection established between the sensor electronics and the al least one electrical interconnect;
wherein the first mechanical connection and the second mechanical connection are configured to establish the electrical connection between the transcutaneous glucose sensor and the sensor electronics;
a base comprising a hole and an adhesive to adhere the on-skin sensor assembly to a skin of a host; and 
wherein the transcutaneous glucose sensor is configured to extend during use from the electrical interconnect, through the hole in the base, to under the skin of the host ...

22.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
23.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVIN NATNITHITHADHA whose telephone number is (571)272-4732.  The examiner can normally be reached on Monday - Friday 6:00 am - 8:30 am & 10:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        06/10/2022